Opinion issued May 18, 2021




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-21-00181-CR
                              NO. 01-21-00183-CR
                           ———————————
                    RICHARD A. DUNSMORE, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 412th District Court
                           Brazoria County, Texas
                    Trial Court Case Nos. 56909 & 56910


                         MEMORANDUM OPINION

      On October 8, 2010, appellant, Richard A. Dunsmore, was convicted of the

offenses of sexual assault and attempted sexual assault in trial court case numbers
56909 and 59610.1 On April 12, 2012, this Court dismissed Dunsmore’s untimely

appeals of his 2010 convictions for lack of jurisdiction. See Dunsmore v. State, Nos.

01-10-00981-CR, 01-10-00982-CR, 2012 WL 1249418, at *1 (Tex. App.—Houston

[1st Dist.] April 12, 2012, pet. ref d) (mem. op., not designated for publication).

       Acting pro se, Dunsmore filed two related notices of appeal, assigned

appellate case numbers 01-21-00181-CR and 01-21-00183-CR, attempting to appeal

from a March 1, 2021 trial court order denying motions filed by Dunsmore in the

trial court, including a “Motion for the Appointment of Counsel to Determine Brady

Violation,” and “Request to Consolidate Brady Violation and Prosecutorial

Misconduct Hearings” concerning his 2010 convictions in trial court case numbers

56909 and 56910. See generally Brady v. Maryland, 373 U.S. 83 (1963).

      We dismiss the appeals for lack of jurisdiction.

      The right to appeal in criminal cases is conferred by statute, and a party may

only appeal from a judgment of conviction or an interlocutory order as authorized

by statute. See TEX. CODE CRIM. PROC. ANN. art. 44.02; TEX. R. APP. P. 25.2(a)(2);

Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim. App. 2014). A court of appeals



1
      On November 10, 2016, the trial court entered an order of commitment in
      connection with a final judgment on a unanimous jury verdict finding that
      Dunsmore is a sexually violent predator. See TEX. HEALTH & SAFETY CODE ANN.
      § 841.081; see also In re Commitment of Dunsmore, 562 S.W.3d 732 (Tex. App.—
      Houston [1st Dist.] 2018, no pet.) (affirming trial court’s judgment and order of
      commitment).

                                          2
does not have jurisdiction to review an interlocutory order in a criminal case when

jurisdiction has not been expressly granted by statute. See Ragston, 424 S.W.3d at

52; see also State ex rel. Lykos v. Fine, 330 S.W.3d 904, 915 (Tex. Crim. App.

2011) (explaining appeals “in a criminal case are permitted only when they are

specifically authorized by statute”); Ex parte Doster, 303 S.W.3d 720, 724 (Tex.

Crim. App. 2010) (noting “an interlocutory appeal is an extraordinary remedy”).

      The trial court's March 1, 2021 order denying Dunsmore’s “Motion for the

Appointment of Counsel to Determine a Brady Violation” and “Request to

Consolidate Brady Violation and Prosecutorial Misconduct Hearings” is neither a

judgment of conviction nor an appealable interlocutory order. See, e.g., Dunsmore

v.   State,    Nos.     01-14-00251-CR,        01-14-00307-CR,       01-14-00274-CR,

01-14-00306-CR, 2014 WL 4418565, at *1 (Tex. App.—Houston [1st Dist.] Sept.

9, 2014, pet. ref’d) (mem. op., not designated for publication) (dismissing

Dunsmore’s appeal from order denying motion for appointment of counsel for lack

of jurisdiction); Cooper v. State, No. 05-12-01738-CR, 2013 WL 1286208, at *1

(Tex. App.—Dallas March 1, 2013, no pet.) (mem. op., not designated for

publication) (“[T]he denial of court-appointed counsel is not a judgment of

conviction nor does it fall within the categories of appealable interlocutory orders.”).

      Because the trial court’s order denying Dunsmore’s motions was neither a

final judgment nor an appealable interlocutory order, we hold that we lack


                                           3
jurisdiction over Dunsmore’s appeals. Accordingly, we dismiss the appeals for lack

of jurisdiction. See TEX. R. APP. P. 43.2(f). We dismiss any pending motions as

moot.

                                  PER CURIAM
Panel consists of Justices Kelly, Guerra, and Farris.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4